Mobley, Chief Justice.
This is an appeal in a divorce and alimony proceeding from a judgment of the court finding the appellant, Robert Carol Carver, in contempt of court for failure to carry out the order of the trial court ordering him to pay $55 per week as temporary alimony to his wife, to divide the furniture in the apartment previously occupied by the parties, to turn over to her *359all of her personal items, and to pay attorney fees of the wife in the sum of $250.
Submitted September 28, 1973
Decided November 8, 1973.
Cheryle T. Bryan, for appellant.
Williams & Holton, Lee Williams, for appellee.
The evidence authorizes the conclusion that the appellant made no effort whatsoever to comply with the order of the court, and that he did not comply with it in any respect. There was evidence that he made a net profit of $767.25 in May, 1973, the month the court order was entered. He claimed a loss of $2,402.04 in June. He testified that he owned an automobile, a camper, a grocery store, a laundromat, and a trailer park, and that he owed all he could borrow on them.
In view of the appellant’s failure to comply in any respect with the order of the court, some of which, if not all, he was capable of complying with, the trial court did not err in finding him in contempt of court.

Judgment affirmed.


All the Justices concur.